Exhibit CHANGE IN CONTROL AGREEMENT THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into as of the 31st day of March, 2009 (the “Effective Date”) by and between ATRION CORPORATION, a Delaware Corporation (the “Company”) and DAVID A. BATTAT (the “Executive”). W I T N E S S E T H: WHEREAS, the Executive is currently employed as the President and Chief Operating Officer of the Company and as President of Halkey-Roberts Corporation (“Halkey-Roberts”), a Company subsidiary; and WHEREAS, the Company and the Executive desire to provide certain benefits to the Executive in the event the Executive’s employment with the Company or Halkey-Roberts is terminated in connection with a change in control of the Company. NOW, THEREFORE, in consideration of the foregoing, the mutual provisions contained herein, and for other good and valuable considerations, the parties hereto agree as follows: 1. Term of Agreement. (a)The term of this Agreement shall commence on the Effective Date and shall terminate on the second anniversary of the Effective Date, provided, however, that commencing on the day after the Effective Date and continuing on each day thereafter (each such day being hereinafter referred to as a “Renewal Date”), the term of this Agreement shall be automatically extended so as to terminate on the second anniversary of such Renewal Date unless the Company shall give written notice to the Executive that the term of this Agreement shall not be so extended as of a specified Renewal Date, in which event this Agreement shall automatically terminate on the second anniversary of such specified Renewal Date. (b)Notwithstanding subsection (a) hereof, this Agreement shall continue in effect (i)until the date two years beyond the initial or any extended date of termination in the event of a Change in Control (as defined in Exhibit A hereto) prior to such date of termination, and (ii) thereafter until the date that all obligations of the Company hereunder have been paid in full. 2. Termination of Employment. (a)As set forth in detail in this Section 2, if the Executive’s employment by the Company or Halkey-Roberts is terminated in contemplation of or within two years following a Change in Control, the Executive shall be entitled to the compensation provided in Section 3 of this Agreement unless such termination is as a result of (i) the Executive’s death, (ii) the Executive’s Disability (as defined below), (iii) the Executive’s termination for Just Cause (as defined below), or (iv) termination of employment by the Executive other than for Good Reason (as defined below). (b)The Executive shall be considered to be subject to a "Disability" if, as a result of physical or mental sickness or incapacity or accident, the Executive is unable to perform the normal duties of his employment with the Company or
